Citation Nr: 1528759	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-10 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for left inferior quadrantanopsia and homonymous hemianopsia with left eye retinal hole (left eye disability), rated as 30 percent disabling prior to June 22, 2007, and 60 percent disabling thereafter.

2.  Whether there is clear and unmistakable error in a May 21, 1952 rating decision that assigned a 100 percent rating for traumatic encephalopathy with skull fracture, but did not assign a separate disability rating for a seizure disorder, and assigned an initial 30 percent rating for homonymous hemianopsia.

3.  Whether there is clear and unmistakable error in a May 4, 1954, rating decision that reduced the traumatic encephalopathy rating to 50 percent, effective July 4, 1954, and that did not grant and rate service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to March 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

While the RO has indicated that on appeal is a September 2010 rating decision    that denied a rating in excess of 60 percent for the Veteran's left eye disability, the Board observes that the Veteran filed a timely June 2008 notice of disagreement (NOD) with an earlier February 2008 rating decision that granted the increased 60 percent rating for the left eye disability, effective, June 22, 2007.  The RO did not take any action on that June 2008 NOD, to include issuance of a statement of the case, and the February 2008 rating decision remained pending at the time the Veteran filed a subsequent claim for increase upon which the September 2010 rating decision was issued and appealed.  Thus, the proper rating decision on appeal is the February 2008 rating decision.

In February 2015, the Veteran's new representative (appointed that month) raised a claim for aid and attendance.  That matter is REFERRED to agency of original jurisdiction (AOJ) for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's increased rating claim.

The Veteran's eye disability was last evaluated in May 2011.  In a June 2011 statement, the Veteran and his prior representative challenged the adequacy of      the examination and the expertise of the examiner who conducted the May 2011 examination, and asserted that it may not accurately reflect the severity of the Veteran's eye disability.  In light of their concerns and the fact that it has been        4 years since the last examination, the Board finds that a new examination is warranted.

Additionally, the record shows that the Veteran has received at least some private treatment related to his eye disability, but those private records have not yet been requested.  The Veteran also reported during his May 2011 contract examination that he receives ongoing VA treatment for his eye problems.  Therefore, ongoing relevant treatment records should be requested on remand.

Finally, with respect to the CUE issues noted on the title page of this decision,  those claims were denied by the RO in a May 2013 rating decision, after which the Veteran filed a timely notice of disagreement in April 2014.  A statement of the case has not yet been issued as to those specific issues.  Accordingly, remand of those issues for issuance of a statement of the case (SOC) is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, those claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide completed release forms for all medical providers who have recently treated his eye disability.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file, to include any treatment records from Kaiser Permanente relating to the eye, from at least as early as June 2006.

Updated VA treatment records dating from June 2006 should also be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  Then, schedule the Veteran for a VA eye examination to address the current nature and severity of his service-connected eye disability.  The examination should be performed by either an optometrist or ophthalmologist,    if available.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, to include a visual field examination, and the results reported in detail.  

3.  After completing the requested action and any additional action deemed warranted, the AOJ should readjudicate the claims for increased rating for the left  eye disability, to include whether he is entitled special monthly compensation for his eye disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

4.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issues of CUE in May 1952 and May 1954 rating decisions.  The issues should be returned to the Board only if a timely substantive appeal is filed with respect to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






